Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 1 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 2 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 3 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 4 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 5 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 6 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 7 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 8 of 9
Case 1:19-bk-01405-HWV   Doc 24 Filed 05/22/19 Entered 05/22/19 17:28:54   Desc
                         Main Document     Page 9 of 9
